Citation Nr: 1517426	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  10-39 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1968 to April 1972 and October 1990 to August 1991.  He also had additional unverified service in the United States Air Force Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran requested a Travel Board hearing; however, he failed to appear for the hearing scheduled in March 2011 and provided no explanation for not appearing at the hearing.  Consequently, the Veteran's hearing request is considered withdrawn. See 38 C.F.R. § 20.704. 

In addition to the paper claims file, there is a Virtual VA and VBMS (the Veterans Benefits Management System) paperless claims file associated with the Veteran's claims.  The documents in these files have been reviewed and considered as part of this appeal. 


 FINDING OF FACT

The Veteran's sleep apnea was not manifested in service or until years later and is not otherwise attributable to his active service.


CONCLUSION OF LAW

The Veteran does not have sleep apnea that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Upon receiving the Veteran's claim of service connection, the RO sent to him a letter dated in June 2009 wherein he was notified of the evidence required to substantiate that claim.  The letter advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include any records not in the possession of a Federal agency.  The RO further advised the Veteran on the types of evidence he could submit that would support his claim for service connection, such as treatment records related to the claimed condition and statements from persons who knew of any disabilities that he may have had in service.  The letter also included the notice elements required by Dingess for how VA determines disability ratings and effective dates. 

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the June 2009 notice letter complies with the requirements of 38 U.S.C.A. § 5103(a) and afforded the Veteran a meaningful opportunity to participate in the development of his claim.  Thus, the Board concludes that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board finds that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) were satisfied.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence of record contains the Veteran's available service treatment records (STRs), private treatment records, lay statements, and argument from the Veteran's representative on his behalf.  The Board is unaware of any outstanding evidence or information that has not already been requested.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  Additionally, no VA examination has been secured in connection with the Veteran's claim for sleep apnea because examinations are only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains: (1) competent evidence of diagnosed disability or symptoms of disability; (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period; and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. 		  § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As described in detail below, there is insufficient evidence establishing that the Veteran has sleep apnea related to service.  No examination is necessary in such situations.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements with regard to the claim decided herein.



II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection, there must be: (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).

Initially, the Board acknowledges that the Veteran is competent to describe symptoms he experiences related to his claimed disability, such as being frequently tired.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  As a lay person, however, the Veteran is not competent to provide a medical diagnosis or explanation of etiology regarding sleep apnea as such matters require medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Thus, the Board accords significantly greater probative value to the medical evidence of record than to the lay assertions of the Veteran on these points.

The Veteran contends that he has sleep apnea that is directly related to his second period of active service during the Persian Gulf War from October 1990 to August 1991.  See August 2010 VA-Form 9.  He stated that he developed sleeping problems after his deployment, but did not seek treatment.  Id.  He further stated that he first sought treatment in 2003 when he was diagnosed with sleep apnea.  Id.
Service treatment records (STR) are negative for any sleep disorder or complaints related to sleeping or snoring.  While the Veteran did complain of and seek treatment for other ailments, such as lower back pain, groin and hip pain, left ankle sprain, bug bites, teeth extraction, irritation to bilateral eyes, right elbow injury, muscle spasms to the right gluteal region, and localized pain to bilateral feet, he made no mention of a sleep problem.

Post-service treatment records show that the Veteran underwent a VA general examination in June 1993.  He did not complain of any sleeping problems and physical examination was also negative for any indications of sleep apnea.  

A June 2003 private treatment record reflects that the Veteran sought treatment for sleeping problems.  Dr. A. A. noted that the Veteran provided a history that was "strongly suggestive of obstructive sleep apnea [and that] the presence of narcolepsy, however, in view of the history of sleep paralysis and history of a family member (uncle with excessive daytime sleepiness) raises suspicions of possible narcolepsy behind the patient's severe excess daytime sleepiness."  The Veteran was then diagnosed with sleep apnea following a sleep study in September 2003, 12 years after his most recent period of active duty service.  However, that sleep study does not contain an opinion on the etiology of the Veteran's condition.  The Veteran was advised to lose weight, sleep on higher pillows, and avoid eating heavy meals in the late evening hours.  

The Board notes that a lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Here, approximately 12 years separate service from treatment and diagnosis.  There are no other treatment records of note dealing with a sleep problem from his separation from service until the 2003 sleep study.  Moreover, the Veteran filed claims for compensation pertaining to other disabilities in April 1993 and January 2008 and did not claim sleep apnea due to service.  If the Veteran felt that he had sleep apnea since his second period of active service, then it makes sense that he would have filed an appropriate claim for compensation at the time he filed other claims for compensation; rather, he did not make any such assertions until over 17 years after separation from such period of service when he filed his claim for service connection.  This supports a lack of continuity of symptomatology since service.

The Board also considered the lay evidence provided by the Veteran, which includes a December 2008 statement from his co-worker, Mr. C. M.  He indicated that in May 2006, while on a business trip, he could not fall asleep because the Veteran was snoring loudly all night in the adjacent hotel room.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the sleep apnea at issue in this case falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).

Thus, the Board finds that the competent evidence of record weighs against the claim for service connection.  The lack of a claim and the lack of any medical evidence of a sleep problem in the years after service weigh against the credibility of the lay evidence.  There is no indication of sleep apnea or symptoms thereof in the STRs, nor is there an indication of complaints or diagnosis of sleep apnea for approximately 12 years following the Veteran's second period of active service.  The Board therefore concludes that the evidence is against a nexus between the Veteran's claimed disability and active duty service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for sleep apnea is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


